                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                    3:17CV629

LYDIA A. CHARLES,                   )
                                    )
      Plaintiff,                    )
                                    )
vs.                                 )                ORDER
                                    )
MEGAN J. BRENNAN,                   )
POSTMASTER GENERAL,                 )
                                    )
      Defendant.                    )
____________________________________)

       This matter is before the Court upon Plaintiff’s Motion for Reconsideration (Doc. No.
16). For the reasons stated in Defendant’s Response in Opposition (Doc. No. 17), the Plaintiff’s
motion is hereby DENIED.
       IT IS SO ORDERED.


                                         Signed: February 12, 2019
